*412Petitioner, a former tenant in the subject building, disputes that the building is a hotel and claims that it is subject to the rent limitations of the Rent Stabilization Law. By judgment dated October 18, 1983, the Civil Court, New York County, granted a final judgment of possession in favor of the landlord on a determination that the building is a hotel. The Appellate Term affirmed on July 24, 1985 (index No. 85/034). This court denied leave to appeal on November 26, 1985 (M-5170). The Court of Appeals dismissed leave to appeal (Towne Assocs. v Behr, 67 NY2d 799).
Petitioner then commenced another administrative proceeding which was dismissed. The Supreme Court, New York County (Saxe, J.) dismissed a petition seeking to overturn that ruling in an order entered September 22, 1986. This court affirmed, without opinion, on April 14, 1987 (129 AD2d 1017). The Court of Appeals denied leave to appeal on July 2, 1987 (70 NY2d 602).
Petitioner has now commenced another article 78 petition, challenging another dismissal of his administrative complaint, in which he raises issues identical to those raised in the prior proceedings. Since petitioner has had a full and fair opportunity to litigate these points, and since there is a valid final judgment, this article 78 proceeding is barred by the doctrines of collateral estoppel (Kaufman v Lilly & Co., 65 NY2d 449, 455) and res judicata (Matter of Hodes v Axelrod, 70 NY2d 364, 372). Concur—Kupferman, J. P., Ross, Kassal, Smith and Rubin, JJ.